01/04/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 21-0348


                                        DA 21-0348
                                     _________________

ROBERT STINCHFIELD,

             Plaintiff and Appellant,

      v.                                                                ORDER

CITY OF SIDNEY,

             Defendant and Cross-Appellant.
                                 _________________

       On July 19, 2021, counsel for Appellant Robert Stinchfield filed a Notice of Appeal in
this matter. In that Notice, counsel asserted that transcripts had been ordered in accordance
with M. R. App. P. 8(3). Under M. R. App. P. 9(1), the record on appeal, including
necessary transcripts, shall be transmitted to this Court within 40 days unless certain
conditions are met. On August 27, 2021, the District Court record was filed in this Court,
and on October 12, 2021, the Seventh Judicial District Court, Richland County, granted court
reporter Jennifer J. Blekestad until November 26, 2021, to file the transcripts. To date, no
transcripts have been filed, nor has this Court received any requests for extension of time.
       IT IS ORDERED that, on or before January 25, 2022, counsel shall file a report on the
status of this appeal. Failure to file a status report within that time will result in dismissal of
this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all parties and to court reporter
Jennifer J. Blekestad.




                                                                                   Electronically signed by:
                                                                                         Mike McGrath
                                                                            Chief Justice, Montana Supreme Court
                                                                                        January 4 2022